DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0162846 A1) in view of Van Sint et al (Chemical Engineering Science, 2002, Vol. 57, pages 4967-4985).
Applicants’ claimed invention is directed to a method for performing a reaction in a reverse flow reactor, comprising: reacting a fuel mixture comprising fuel, 0.1 vol% or more of O2, and a diluent under combustion conditions in a combustion zone within a reverse flow reactor to form a flue gas and to heat a conversion zone to an average conversion zone temperature of 400°C or more, the conversion zone comprising a catalyst composition; and exposing a reactant stream comprising 5.0 vol% to 50 vol% CO2, 20 vol% or more H2, and a ratio of H2 to CO2 of 2.0 or more, to the catalyst composition in the conversion zone under reverse water gas shift reaction conditions to form a product stream comprising H20 and CO, a direction of flow for the reactant stream within the reaction zone being reversed relative to a direction of flow for the fuel mixture.
	Wang teaches that the hydrocarbon-containing fuel is exothermically reacted with an oxidant gas comprising molecular oxygen in a first reactor to produce an exothermically-generated syngas product. A stream of reactive diluent fluid is combined with a stream of said exothermically-generated syngas product to produce a reactive mixture and the reactive mixture is reacted in a second reactor to produce a reacted syngas product. If desired, this reacted syngas may be introduced into the secondary reforming unit in an HER process. One advantage of this process is that the reacted syngas product is cooled before being introduced into the secondary unit thereby avoiding negatively affecting the mechanical integrity of the secondary unit [0025].
	Wang teaches that Carbon dioxide and hydrogen present in the reactive mixture may be converted into water and valuable carbon monoxide. This conversion is particularly useful when the reactive diluent fluid is carbon dioxide. However, it still has useful application when the reactive diluent fluid is not carbon dioxide but the source of hydrocarbon fuel (e.g. natural gas) contains significant quantities of carbon dioxide. The additional carbon monoxide produced may be used downstream to improve the yield of the natural gas conversion products. If the reactive diluent fluid comprises carbon dioxide that has been recycled from downstream processes then there is a further advantage in that the level of carbon dioxide emission to the environment is reduced [0027].
	Temperature, pressure and concentration of various components are listed in Table 1; paragraph 0014 and paragraph 0005.  Wang teaches a  reverse water gas shift reaction is used to convert the carbon dioxide and hydrogen into water and valuable carbon monoxide. Such a reaction is endothermic and, thus, uses heat from the reactive mixture thereby imposing additional cooling on the syngas and assisting in the overall ability to maintain mechanical integrity in the secondary reforming unit of the HER process [0029].
	The difference between Wang the claimed invention is that the instant claims require that the combustion reaction and reverse water gas shift reaction (exothermic and endothermic reactions) are conducted in a reverse flow reactor.  However, Van Sint teaches a reverse flow reactor for highly endothermic reactions at high temperatures with rapid but reversible catalyst deactivation a new multi-functional reactor is developed aiming for high energy efficiency by regeneration inside the reactor of in situ energy supply, catalyst regeneration and recuperative heat exchange.  The reactor concept effectuates and indirect coupling between energy necessary for the endothermic reactions and energy released by exothermic reactions using the catalyst material as an intermediary energy store.  During the endothermic reaction step energy is withdrawn from the catalyst cooling down the catalyst, while simultaneously the catalyst is deactivated.  During a consecutive exothermic reaction step the catalyst is reheated and concurrently regenerated, See abstract; introduction and conclusion.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to carry out the exothermic and endothermic of the present process in the reverse flow reactor as suggested by Van Sint during the endothermic reaction step energy is withdrawn from the catalyst cooling down the catalyst, while simultaneously the catalyst is deactivated.  During a consecutive exothermic reaction step the catalyst is reheated and concurrently regenerated,
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0162846 A1) in view of Van Sint et al (Chemical Engineering Science, 2002, Vol. 57, pages 4967-4985) as applied to claims 1-13 and 15-19 above, and further in view of Schunk et al (US 2007/0149392).
The references cited above fail to disclose a reforming catalyst comprises Ni, Co, Fe, Pd, Rh, Ru, Pt, Ir, Cu, Ag, Au, Zr, Cr, Ti, V, W, Mo, Nb, Mn, Sr, La, or a combination thereof.
However, Schunk  teaches a process for producing a catalyst for the high-temperature processes (i) carbon dioxide hydrogenation, (ii) combined high-temperature carbon dioxide hydrogenation and reforming and/or (iii) reforming of hydrocarbon-comprising compounds and/or carbon dioxide and the use of the catalyst of this process in the reforming and/or hydrogenation of hydrocarbons, preferably CH4, in the presence of CO2. To produce the catalyst, an aluminum source, which preferably comprises a water-soluble precursor source, is brought into contact with an yttrium-comprising metal salt solution, dried and calcined. The metal salt solution comprises, in addition to the yttrium species, at least one element from the group consisting of Co, Cu, Ni, Fe, Zn.  See paragraph 0001 and claims.  It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the reforming catalyst of Schunk in Wang for combining high-temperature carbon dioxide hydrogenation and reforming and/or (iii) reforming of hydrocarbon-comprising compounds and/or carbon dioxide and the use of the catalyst of this process in the reforming and/or hydrogenation of hydrocarbons, preferably CH4, in the presence of CO2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622